DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the metes and bounds of the limitation, “wherein the airline food cart containers are insertable in an airline trash compactor after the meal packs have been removed” render the claim indefinite. The specification discloses carrier boxes, 400, that contain the meal packs 401.  It is unclear what the airline food cart container is. Applicant is advised to use language consistent with the specification within the claims to clarify what exactly is insertable in an airline trash compactor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boren (US 2007/0018046 A1). 
Regarding claim 1, Boren discloses an aircraft galley unit (Figs. 2A and 4) comprising a compartment (48: one of two compartments in the fourth set of compartments, Fig. 2A and §[0028]), configured to receive airline cart food containers (§[0026]: the U-shaped galley configuration 32 includes five sets of cart storage compartments), wherein a shape and size of the compartment is such that the airline cart food containers are vertically arrangeable in the compartment and sit flush against the walls of the compartment (Fig. 4, standard airline cart food containers are vertically arrangeable in the compartments detailed in figure 4), and wherein the aircraft galley unit comprises a first face and a second face (see annotated Fig. 2A), wherein: 
the first face is positioned at 90 degrees with respect to a direction along an aircraft aisle (see annotated Fig. 2A)  and the second face is positioned at less than 90 degrees with respect to the direction along the aircraft aisle, so as to be inclined towards the aircraft aisle (see annotated Fig. 2A); the first face comprises food and/or drink preparation equipment (52: countertop, Figs. 2A and 4), (§[0027]: A U-shaped first countertop member 52 is positioned on top of the U-shaped cart storage arrangement 32. The first countertop member 52 covers the first 36, second 40, third 44, fourth 48 and fifth 50 sets of cart storage compartments); and the second face comprises the compartment.

    PNG
    media_image1.png
    301
    765
    media_image1.png
    Greyscale

Regarding claim 4, Boren discloses the aircraft galley unit according to claim 1, wherein the compartment comprises a door (see compartment doors in figure 4 of Boren).

Regarding claim 7, Boren discloses the aircraft galley unit according to claim 1, wherein: the compartment is one of a plurality of compartments (§[0028]: two compartments in the fourth set 48, two compartments in the fifth set 50) of the aircraft galley unit and the second face is one of a plurality of second faces (face of 48 and 50, Fig. 2A) of the aircraft galley unit, each second face comprising a respective one of the compartments (Fig. 2A); and the first face is positioned between two of the second faces (see annotated Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boren as applied to claim 1 above, and in further view of prior art of record Burd (US 2021/0139148 A1). 

Regarding claim 2, Boren discloses the aircraft galley unit according to claim 1, but does not appear to disclose wherein the compartment comprises supports configured to support each airline cart food container.
However, Burd teaches a compartment that comprises supports (Burd, 154: rub strips, Fig. 13) configured to support each airline cart food container. (Burd, §[0023]: The standard unit meal box compartments 104 may have rub strips 154 (e.g., plastic rub strips) on four sides (e.g., top, bottom, and two side walls), such as shown in FIG. 13. The rub strips 154 may be 8-10 mm in depth and may be installed in pairs on the top and bottom of the standard unit meal box compartments 104.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft galley unit disclosed by Burd with the compartment supports as taught by Burd, in order to support the food containers within the compartment. The benefit being providing a space between food containers for cooling purposes or to prevent adhesion between containers during storage. 

Regarding claim 5, Boren discloses the aircraft galley unit according to claim 1, but does not appear to disclose wherein the compartment is refrigerated. 
However, Burd teaches a compartment that is refrigerated (Burd, via 110: chiller, Fig. 8), (§[0021]: …the standard unit meal box compartments 104 may include at least one chilled air system, such as shown in and described with respect to FIGS. 8-11.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft galley unit disclosed by Boren with the refrigeration as taught by Burd, in order to provide cool air within the compartment. The benefit being to chill food within the food containers. 

Regarding claim 8,  Boren and Burd disclose the aircraft galley unit according to claim 1, wherein the airline cart food containers are removable from the compartment and loadable on an airline cart. (Examiner note: This is a functional limitation that Burd can perform, you can load the containers/organic waste as best understood of Burd onto a sky cart. The cart is not required by the claim.) 

Regarding claim 10, Boren and Burd disclose the aircraft galley unit according to claim 1, wherein each airline cart food container comprises a plurality of meal packs (Burd, 108, Fig. 5), (§[0023]: For example, the standard unit meal box 108 may be an ATLAS standard, standard unit meal box. The standard unit meal box 108 may be designed to fit in the standard unit meal box compartment 104 (e.g., a standard ARINC standard unit compartment) in galleys 102), (Examiner’s note: the standard meal boxes referenced above are known to a person ordinarily skilled in the art to contain multiple meals.)

Regarding claim 11, Boren and Burd disclose the aircraft galley unit according to claim 10, wherein the airline food containers are insertable in an airline trash compactor after the meal packs have been removed. (Examiner note: This is a functional limitation that Burd can perform, you can insert the food containers of Burd into a trash compactor. The trash compactor is not required by the claim.) 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boren and Burd as applied to claim 2 above, and further in view of Baatz et al. (US 2009/0314889 A1), herein after Baatz.

Regarding claim 3, Boren and Burd disclose the aircraft galley unit according to claim 2, wherein the supports (Burd, 154, Fig. 13), support an edge of one of the airline cart food containers (108, Fig. 5).
However, Boren and Burd are silent to the supports comprising ribs, each configured to support an edge of one of the airline cart food containers.
Baatz teaches supports comprising ribs (16: rails or brackets, Fig. 2), each configured to support an edge of one of the airline cart food containers (§[0055]: The rails or brackets on which the boxes rest are shown in FIG. 2 as reference 16. These rails or brackets are designed to sustain the load of the boxes in the compartment.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the supports of Burd with the teachings of Baatz to include rails or brackets to support the load along the entire length of the meal box. The benefit being to facilitate airflow and cooling for the food containers. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619